DETAILED ACTION
Examination of Reissue Application
The present application, filed on June 25, 2019, is for a continuation reissue examination for United States Patent Number US RE47,542 E and also for a reissue examination of United States Patent Number US 9,335,953 B2, which were both issued to Fujimoto et al. (hereinafter “the ‘953 Patent”).

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on May 3, 2021.  The Response was filed after a final rejection in the Office action mailed on February 2, 2021 (hereinafter “the last Office action”), wherein the claim 1 was objected because of an informal manner of amending claim, the claims 1 and 16-27 were rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph as being indefinite, and the claims 1 and 16-27 were indicated as having allowable subject matters.  However, the proposed amendment in the Response correctly amends the rejected claims.  Furthermore, it does not raise any issue of new matter and the request for reconsideration of the finality of the rejection of the last Office action is persuasive in light of the proposed amendment.  Therefore, the finality of that last Office action is withdrawn, and the proposed amendment is entered.
The specification at col. 1, CROSS REFERENCE TO RELATED APPLICATIONS  was amended in the amendment filed on December 8, 2020 and has been sustained since then; the original claim 1 has been amended, and original claims 2-15 have been canceled; and new claims 16-27 have been added since this reissue application was filed.
Currently, the claims 1 and 16-27 are subject to the examination of this continuation reissue application.


Examiner’s Statement of Reasons for Allowance
Claims 1 and 16-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 1 and 16-27, the claim limitations of the claim 1 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that a control circuit that controls an extension register space, the extension register space being capable of defining an interface controlling extended functions through an extended function section, wherein the extension register space stores information, the information specifies one of the extended functions and a controllable driver, and includes address information indicating a place where an extension register for controlling the one of the extended functions is stored, and the control circuit is arranged to process a first command to read data from the extension register space in accordance with designations of the address information and data length, and a second command to write data to the extension register space in accordance with designations of the address information and data length.
The claims 16-27 are dependent claims of the claim 1.
Any comments considered necessary by the reissue applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is 571-272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/Primary Examiner, Art Unit 3992
Central Reexamination Unit

Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992